DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/936311 on May 10, 2022, in which Claims 1-15 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending, of which Claims 1-15 are allowed.

Allowable Subject Matter
Claims 1-15 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. A computer-implemented method for improving function or method in which said each test violation is identified into a first vector including a link to a source code snippet in which said each test violation is identified; factorizing and transforming meta data for said each test violation into a second vector; concatenating the first vector with the second vector to produce a single feature vector for said each test violation; randomly selecting a predetermined number of test violations from the plurality of test violations; analyzing the selected test violations to determine whether they are true errors or false positives; using the single feature vectors for said each test violation and [[of]] results of analyzing the selected test violations as [[an]] input to a machine learning engine to produce a regressor; and obtaining probabilities of being a false positive or a true error, for every one of remaining test violations that have not been analyzed; and prioritizing the remaining test violations that have not been analyzed, based on their probabilities of being a false positive or a true error.

4. The method of claim 1, wherein the plurality of test violations from the static code analyzer includes for each test violation i from a list of a plurality of test violations L 1..n , meta data Mi, and a link to a source code snippet Si related to test violation i, wherein i is an integer greater than zero.

5. The method of claim 3, wherein a feature vector for said each test violation is produced by: extracting a source code snippet Si related to test violation i from the analyzed test violations, wherein i is an integer greater than zero; for test violation i, processing the source code snippet Si, from the list of the plurality of test violations L 1..n; for test violation i, creating a vector Vi1 as the feature vector of source code snippet related to violation i; extracting the meta data Mi related to test violation i from the list of the plurality of test violations L 1..n ; for each violation i, performing a factorization process on the meta data Mi, wherein the factorization process encodes meta data objects as an enumerated type; for violation i, creating a vector Vi2 as an output of factorization process, as a vector of meta data related to test violation i [[.]]; and producing a feature vector [[Vi for]] Vi for test violation i by concatenating the vector Vi1 with the vector Vi2.

6. A computer-implemented method for improving [[the]] test results of a static code analyzer, the method comprising: receiving a plurality of test violations from the static code analyzer; constructing a first vector for each source code snippet containing error candidates including a link to the source code snippet in which said each test violation is identified; constructing a second vector for each test violation from meta-data associated with said each test violation; merging the first vector with the second vector to produce a feature vector for each test violation; and applying statistical learning techniques to each feature vector to estimate a probability that an error candidate in the plurality of test violations is a true error or a false positive; and prioritizing each feature vector for each test violation based on their probabilities of being a false positive or a true error.

10. The method of claim 1, wherein a feature vector for said each test violation is produced by: extracting a source code snippet Si related to test violation i from the analyzed test violations, wherein i is an integer greater than zero; for test violation i, processing the source code snippet Si, from the list of the plurality of test violations L 1..n; for test violation i, creating a vector Vi1 as the feature vector of source code snippet related to violation i; extracting the meta data Mi related to test violation i from the list of the plurality of test violations L 1..n ; for each violation i, performing a factorization process on the meta data Mi, wherein the factorization process encodes meta data objects as an enumerated type; for violation i, creating a vector Vi2 as an output of factorization process, as a vector of meta data related to test violation i [[.]]; and producing a feature vector [[Vi for]] Vi for test violation i by concatenating the vector Vi1 with the vector Vi2.


15. The non-transitory computer storage medium of claim 12, wherein the feature vector for said each test violation is produced by: extracting a source code snippet Si related to test violation i from analyzing a plurality of test violations, wherein i is an integer greater than zero; for test violation i, processing the source code snippet Si, from a list of a plurality of test violations L1..n; for test violation i, creating a vector Vi1 as the feature vector of code snippet related to test violation i; extracting a plurality of test violations L1..n ; for each test violation i, performing a factorization process on the meta data Mi, wherein the factorization process encodes meta data objects as an enumerated type; for test violation i, creating a vector Vi2 as an output of factorization process, as a vector of meta data related to test violation i [[.]]; and producing a feature vector Vi for test violation i by concatenating the vector Vi1 with the vector Vi2 .


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “for each test violation received from the static code analyzer, encoding a function or method in which said each test violation is identified into a first vector including a link to a source code snippet in which said each test violation is identified; and obtaining probabilities of being a false positive or a true error, for every one of remaining test violations that have not been analyzed; and prioritizing the remaining test violations that have not been analyzed, based on their probabilities of being a false positive or a true error”, in Claims 1 and 11; “constructing a first vector for each code snippet containing error candidates including a link to a source code snippet in which said each test violation is identified; applying statistical learning techniques to each feature vector to estimate a probability that an error candidate in the plurality of test violations is a true error or a false positive; and prioritizing each feature vector for each test violation based on their probabilities of being a false positive or a true error”, in Claim 6; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-15 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Wehr et al. (U.S. Patent Application 2020/0349052), hereinafter “Wehr”.  Wehr is cited on PTO-892 filed 5/20/2022.
 	Wehr: Paragraph 28 teaches mapping source code to vector space in a manner that ensures that the latent variables in the source code are maintained with high fidelity. Deep learning methodologies are effective at solving many problems and typically require their datasets be represented as vectors. However, as discussed above, such deep learning methodologies fail to consider the latent variables when analyzing source code, and therefore, may not accurately detect errors in the source code. 
Although conceptually similar to the claimed invention of the instant application, Wehr does not teach that the vector space includes a test violation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Landwehr (US Patent Application 2012/0167060) teaches prioritizing potential defects
-Barton (US Patent Application 2014/0082417) teaches ranking potential failures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114